Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4, 6-8, and 66-67 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no proper combination or teaching in the art of a hot runner nozzle tip including a torpedo having a first, second, and third tapered portions with a conical-shaped outer surface that expands in a downstream direction, and a portion of a first annular channel segment is apportioned into one or more arcuate channel segments by a respective one or more connectors.

The closest prior art is Saito (US-20050175732), which teaches a hot runner nozzle tip with a first annular channel segment with a cross-sectional area that increases in the downstream direction and a second annular channel segment that extends in the downstream direction from the first segment. However, Saito does not teach a portion of a first annular channel segment being apportioned into one or more arcuate channel segments by a respective one or more connectors.

While one of ordinary skill in the art could use Gellert (U.S. Patent No. 5028227) to modify Saito and teach a first annular channel segment being apportioned into one or more arcuate channel segments by a respective one or more connectors. However, .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384.  The examiner can normally be reached on M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748